ORDER
PER CURIAM.
Defendant appeals from the judgment on her conviction by a jury of second-degree murder, § 565.020, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994, for which she was sentenced to two terms of life imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).